        Case 2:20-cr-00023-DLC Document 19 Filed 10/06/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

 UNITED STATES OF AMERICA,                        CR 20–23–BU–DLC

                      Plaintiff,
                                                   ORDER
        vs.

 WILLIAM ALLEN RORVIK,

                      Defendant.

      Pursuant to Local Rule 83.3, Defendant William Allen Rorvik’s current

attorney, Andy Nelson, has notified the Court that Mr. Rorvik seeks to substitute

counsel. (Doc. 18.) Both Mr. Nelson and Shandor S. Badaruddin, the incoming

attorney, signed the notice of substitution. (Id. at 2.) Mr. Badaruddin has made an

appearance and that the Clerk has added him to this case.

      Accordingly, IT IS ORDERED that the Clerk of Court shall terminate

electronic service on Mr. Nelson, pursuant to Local Rule 83.3.

       DATED this 6th day of October, 2020.
